Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on December 27, 2019, March 15, 2021, April 6, 2021, May 20, 2021, December 15, 2021 and December 29, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on December 16, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because in claims 6 and 16: the instant claims include a phrase “a current central that frequency” in page 26, line 3, and page 27, line 15 respectively which is indefinite in view of “a central frequency” term noted in claims 1 and 11 of the base claims. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazinnik et al. (U.S. PAP 2016/0341839, hereon Kazinnik) in view of Kelly et al. (U.S. Patent No. 5,136,552, hereon Kelly). 
In reference to claims 1 and 11: Kazinnik discloses a method for identifying near-surface heterogeneities in a subterranean formation using surface seismic arrays (see Kazinnik, abstract), the method comprising: 
Recording raw seismic data using sensors at ground surface (see Kazinnik, paragraph [0013]); 
Producing the raw seismic data using a central frequency; picking a phase arrival time for the filtered data (see Kazinnik, paragraph [0016]); 
Generating an initial starting phase velocity model for tomographic inversion from the raw seismic data (see Kazinnik, paragraph [0022]); 
Applying tomographic inversion to the filtered data to generate a dispersion map associated at the central frequency (see Kazinnik, paragraph [0028]); 
Repeating, picking a phase arrival time, generating an initial starting velocity model, and applying tomographic inversion steps for each of a set of central frequencies (see Kazinnik, paragraph [0016]); and 
Generating a three-dimensional dispersion volume representing near-surface conditions in the subterranean formation by combining the dispersion maps (see Kazinnik, claim 1, step e).
Kazinnik is silent about applying a bandpass filter is applied to the raw seismic data. 
Kelly discloses a seismic investigation method that describes the use of bandpass filter to iteratively select different data at a different central frequency (see Kelly, column 4, lines 39-48). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for identifying near-surface heterogeneities in a subterranean formation using surface seismic arrays as taught by Kazinnik and incorporating a bandpass filter to iteratively select different data at different central frequency as noted in Kelly in order to evaluate subtle stratigraphic prospects in the seismic data because the bandpass filtering would provide a means to distinguish reflection events associated with a step-like changes from those associated with gradational changes in impedance measurements. 
With regards to claims 2 and 12: Kazinnik in view of Kelly further teaches that the method comprising running a one-dimensional surface wave inversion on the three-dimensional dispersion volume to generate a shear wave velocity model representing near-surface conditions in the subterranean formation (see Kazinnik, paragraph [0028]).
With regard to claims 3 and 13: Kazinnik in view of Kelly further teaches that the set of central frequencies comprises a plurality of equally spaced central frequency between 0 and 30 Hz (see Kazinnik paragraph [0016]). 
With regard to claims 7 and 17: Kazinnik in view of Kelly further teaches that recording raw seismic data using the sensors at ground surface comprises recording Kazinnik, paragraph [0022]). 
With regard to claims 8 and 18: Kazinnik in view of Kelly further teaches that the array of seismic sources and seismic sensors at the ground surface comprises multiple shot-lines and multiple receiver lines (see Kazinnik, claim 3 and Fig. 1B).
With regard to claims 9 and 19: Kazinnik in view of Kelly further teaches that applying the band bass filter to the raw seismic data using the central frequency comprises applying the band bass filter to the raw seismic data associated with multiple shots from each shot-line and multiple sensors from each receiver line using a central frequency (see Kelly, column 4, lines 39-48).
With regard to claims 10 and 20: Kazinnik in view of Kelly further teaches that output of the tomographic inversion is a phase velocity volume at each spatial position and each discrete frequency (see Kazinnik, paragraph [0022]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazinnik and Kelly in view of Ross et al. (U.S. PAP 2012/0330554, hereon Ross). 
With regard to claims 4 and 14: Kazinnik in view of Kelly is silent about generating the initial starting velocity model for tomographic inversion from the raw seismic data comprises extracting a two- dimensional seismic profile from the raw seismic data.
Ross discloses a method for generating the initial starting velocity model for tomographic inversion from the raw seismic data comprises extracting a two- dimensional seismic profile from the raw seismic data (see Ross, paragraph [0009]).
Kazinnik in view of Kelly and incorporate a method for generating the initial starting velocity model for tomographic inversion from the raw seismic data comprises extracting a two- dimensional seismic profile from the raw seismic data in order to better characterize the seismic profile because the combination would allow for determining the presence, quality or other key characteristics of seismic source.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazinnik, Kelly and Ross in view of Strobbia et al. (U.S. PAP 2010/0128563, hereon Strobbia). 
With regard to claims 5 and 15: Kazinnik, Kelly and Ross are silent about a method for generating the initial starting velocity model for tomographic inversion from the raw seismic data further comprises extracting a dispersion curve from the two-dimensional seismic profile by picking a fundamental mode in a frequency wavenumber domain.
Strobbia discloses a method for generating the initial starting velocity model for tomographic inversion from the raw seismic data further comprises extracting a dispersion curve from the two-dimensional seismic profile by picking a fundamental mode in a frequency wavenumber domain (see Strobbia, paragraph [0031]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for identifying near-surface heterogeneities in a subterranean formation using surface seismic arrays as taught by Kazinnik, Kelly in view Ross and incorporate a method for generating the initial starting velocity model for tomographic inversion from the raw seismic data further comprises extracting a dispersion curve from the two-dimensional seismic profile by picking a fundamental mode in a frequency wavenumber domain as noted in Strobbia because the modeled modes would be compared with the measured modes to identify events efficiently. 
With regard to claims 6 and 16: Kazinnik, Kelly and Ross in view of Strobbia further teaches that generating the initial starting velocity model for tomographic inversion from the raw seismic data further comprises extracting a phase velocity extracted from the dispersion curve at a current central that frequency (see Kazinnik, paragraph [0016]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Laake et al. (U.S. Patent No. 8,760,966) discloses joint interpretation of Rayleigh waves and remote sensing for near-surface geology. 
Berkovitch et al. (U.S. Patent No. 8,209,126) discloses wave-front defined radon transform. 
Washbourne et al. (U.S. Patent No. 6,778,907) discloses method for estimation of propagation paths for seismic signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857